Citation Nr: 1209652	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before a Decision Review Officer at a hearing at the RO in April 2006.  A transcript is of record. 

This case was previously before the Board in March 2009 and July 2010 and was remanded for additional development.  The RO has complied with the remand directives.  
 

FINDING OF FACT

With resolution of the doubt in favor of the Veteran, hepatitis C was incurred during active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for hepatitis C are approximated. 38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the Claim

The Veteran alleges that he contracted hepatitis C from inoculation in service with unsanitized air guns, or in the alternative, via blood through cuts and scrapes when he assisted in air evacuating wounded and deceased soldiers into helicopters.  Because the Veteran engaged in combat and his allegations of in-service risk factors for hepatitis C are consistent with his service, the Board finds that with resolution of the doubt in favor of the Veteran, hepatitis C was incurred during his active service.  Therefore, his claim is granted.

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the case of a Veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA Fast Letter (98-110) November 30, 1998.  A Veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat Veteran.  VBA Fast Letter 04-13 June 29, 2004.  Furthermore, there was no test to available to detect the presence of HCV until 1989.  See VBA Fast Letter 98-110; see also http://consensus.nih.gov/1997/1997HepatitisC105html.htm.  

The Veteran's service personnel records confirm that he served in Vietnam from August 1970 to November 1971.  In a March 2005 rating decision granting service connection for posttraumatic stress disorder, the RO found that the Veteran engaged in combat with the enemy during his Vietnam service.  

The Veteran was diagnosed with hepatitis C in July 2004.  The Veteran underwent a VA examination in February 2005. During the examination, the Veteran indicated that he assisted in air evacuation of wounded personnel and that is how he came in contact with blood. He did give a history of multiple sexual partners in the past. The examiner gave an opinion that it was likely that the Veteran acquired hepatitis C from being exposed to multiple sexual partners.  The examiner did not address the Veteran's contention of contracting hepatitis C through contact when air evacuating wounded and deceased soldiers, nor did the examiner give a rationale for finding that multiple sexual partners were the cause for the Veteran's hepatitis C. 

The Veteran appeared at a hearing at the RO in April 2006.  He testified that while working as a radioman in Vietnam, his unit came under mortar attacks and rocket attacks and he helped carry wounded and deceased soldiers onto the helicopters.  He further stated that he had cuts on his feet and open wounds on his hands when he came in contact with the blood of these servicemen.  Also at the hearing, the Veteran denied any drug use, tattoos, and other exposure to needles or blood-borne agents.  

The Veteran underwent another VA examination in June 2009.  The examiner stated that she could not resolve this issue without resort to mere speculation. The Veteran's blood work shows that he was exposed to the hepatitis C virus sometime in the past. The Veteran denied risk factors to hepatitis C but admitted to having multiple sexual partners. However, the examiner stated that while hepatitis C has been transmitted through sexual partners, the risk is low. The examiner further acknowledged that the Veteran was exposed to blood during combat and that hepatitis C is mainly transmitted through exposure to blood, but did not opine on whether that was the cause of the Veteran's exposure. Finally, the examiner stated that that there is no credible medical literature which links air gun inoculations to hepatitis C.

Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled." See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the claim was returned for a clarifying opinion from the examiner.  

The Veteran submitted several decisions by the Board in which service connection was granted for hepatitis C, based on exposure to air gun inoculations. In these decisions, the Board discussed VBA Fast letter 04-13 in which it is stated that the transmission of hepatitis C through air gun injections is biologically plausible. The Board also acknowledged a report from the Center for Disease Control (CDC) Morbidity and Mortality Weekly Report (MMWR) dated in June 1986 that confirmed a high correlation between air gun injections and hepatitis B, as well as a Department of Defense - Epidemiology Board report dated in January 1998, that strongly recommended that multi-use jet gun injectors not be used due to the risk of transmission of blood borne diseases.  

In September 2010, the examiner issued a clarifying opinion, in which she opined that the Veteran's hepatitis C was not caused by or a result of air gun inoculations or blood exposure during service.  As a rationale, she stated that the literature does not support a finding that hepatitis C is transmitted by air gun inoculations.  She also opined that although blood to blood contact is a risk factor, there was no evidence in the Veteran's service treatment records that he had any superficial scratches or lacerations at that time.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

The Board finds the evidence to be at least in a state of relative equipoise regarding whether the Veteran's hepatitis C was incurred in active service.  38 U.S.C.A. § 1154(b).  He was found to have engaged in combat in Vietnam, which is consistent with his account of exposure to blood, a significant risk factor for hepatitis C.  Therefore, the Veteran's lay evidence of an in-service incurrence of exposure to blood is found credible.  See 38 U.S.C.A. § 1154(b).  Accordingly, he is shown to have had exposure to a significant risk factor for hepatitis C. 

Moreover, the September 2010 VA examiner's opinion was based, in part, on the lack of evidence regarding scratches or lacerations in the Veteran's service treatment records.  Given the Veteran's participation in combat status, his account of having sustained scratches and/or lacerations in such service is presumed credible, and is otherwise consistent with the expected circumstances of combat service. Because the VA examiner could not exclude that these lacerations could have caused disorder, the evidence is in relative equipoise, and the Board will grant the appeal. 


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


